Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all replies and correspondence should be addressed to examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 03-10-2021 under amendments and after final consideration pilot 2.0, which have been placed of record in the file. Claims 1-22 are pending in this action. 

Response to Amendment
The amendments filed 03-10-2021 are not entered as they do raise new issue that does require further extensive search and further consideration and also they were not presented before final office action. 

Interview Summary
Examiner called Applicant’s representative on 03-12-2021, per Applicant’s representative request of 03-10-2021. Applicant’s representative called back Examiner on 03-12-2021. Examiner thanks applicant for filing on 03-10-2020 amendments to final office action mailed on 01-11-2021 under AFC 2.0. Examiner mentioned to applicant’s representative, the preliminary search suggests the amendments does overcome final office action mailed on 01-11-2021. However, further consideration and Extensive search is required to move instant application forward and achieve compact 

Response to Arguments
Applicant's arguments filed 03-10-2021 on the basis of amendments and request for reconsideration have been fully considered; however amendments and arguments do not place instant application in condition for allowance as they do raise new issue that does require further extensive search and further consideration and also they were not presented before final office action.

Further Examiner has conducted preliminary search and newly cited prior arts are cited or USPTO 892's.

Applicant is requested to review the cited prior arts on USPTO 892’s, as they do suggest applicant’s arguments regarding “the present invention, whereas, the 
Specifically the prior arts of 
Yang JunHyeok et al. (US 20160163265 A1) disclosure; paragraph 52.
MIZUKOSHI Seiichi (US 20150179105 A1) disclosure; paragraph 97
CHANG Min Kyu et al. (US 20160042690 A1) disclosure; paragraph 61, claims 2, 3, 6
KIM Hyun Sik (US 20160086540 A1) disclosure; 26, 27, 63, 67, 69, 77.

Further Examiner is available to discuss any issue to be resolve to move instant application forward and achieve compact prosecution at the phone number 571-272-7668.

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450

/Prabodh M Dharia/
Primary Examiner, 
Art Unit 2693
March 15, 2021